2.	The Sequence Listing filed December 28, 2020 is approved.
3.	The preliminary amendment to the specification filed December 28, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph immediately below the title on page 1 of the specification contains new matter because of its incorporation-by-reference to the Korean Patent Application No. 10-2018-0086437.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the Korean Patent Application ‘437.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.
4.	(A)	The drawings are objected to because Figure 15 is a color drawing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Correction is required.
(B)	The drawings are additionally objected to because a SEQ ID NO must be inserted after every amino acid sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  Such sequences are present in Figures 1(b), 4, and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
As an alternative to amending the drawings to include the required SEQ ID NOS, it is acceptable to amend the Brief Description of Figures 1(b), 4, and 12 at pages 7, 8, and 10 of the specification in order to recite the required SEQ ID NOs.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are indefinite because it is unclear how to interpret the terminology “carboxyl terminal cap (C-CAP)”, recited at claim 1, lines 1-2.  It is not clear if “carboxyl terminal cap (C-CAP)” embraces any chemical moiety which might be attached to the carboxy terminus of the TSHR fragment, or if “carboxyl terminal cap (C-CAP)” requires a chemical moiety (or genus of chemical moieties) having a particular structure and/or exhibiting a particular function(s) to be attached to the carboxy terminus of the TSHR fragment.  The claim terminology does not appear to have a fixed definition in the art; or at a minimum, the claim terminology has multiple conflicting definitions in the art.  For example, the specification at page 4, lines 24-25, recites that “C-Cap” is the name of a protein.  This potential definition is contradicted by the specification at page 24, lines 13-20, which recites that the “carboxyl-terminal cap (C-CAP)” is “derived from a capping motif that induces structural 
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites that the TSHR fragment comprises either positions 21-282 of SEQ ID NO:1 or positions 21-266 of SEQ ID NO:1.  Dependent claim 2 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 4, and 9-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by the WO Patent Application 2018/158310.  The WO Patent Application ‘310 teaches a fusion protein comprising the TSHR A subunit and human IgG2-Fc, linked through a GGR linker.  The TSHR A subunit comprises the first 289 amino acids of TSHR.  Administration of the fusion protein to a mouse model of Graves’ disease suppressed or at least stabilized the titers of TSHR binding antibodies and decreased tachycardia.  See, e.g., page 6, first full paragraph; page 8, second full paragraph; page 24, first full paragraph; and page 25, first full paragraph.  The TSHR A subunit present in the fusion protein taught by the WO Patent Application ‘310 comprises both TSHR fragments recited in claims 1 and 2.  The additional amino acids present in the fusion protein taught by the WO Patent Application ‘310 are permitted by the “comprising” terminology used in the instant claims.  With respect to instant claim 14, the limitation “for diagnosing Graves’ disease” is an intended use limitation, which does not impart patentability to a product claim where the product is otherwise taught by the prior art.  
9.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2018/158310 as applied against claims 1, 2, 4, and 9-14 above, and further in view nA, where n can be 4, are able to control the distance and reduce the interference between the domains of a fusion protein, and can also have the benefit of increasing the transfection or production of the fusion protein.  See, e.g., Figure 1; paragraphs [0020] and [0021]; and claims 1-4 and 13.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the linkers taught by Morrison or by Shen et al for the GGR linker present in the fusion protein taught by the WO Patent Application ‘310, because the simple substitution of one known linker for another to obtain predictable results is prima facie obvious (see MPEP 2143(I)(B)), and because Morrison and Shen et al teach that their linkers have the benefit of proteolytic stability and/or increased transfection or production of the fusion protein.  It should be noted that while certain preferred linkers of Shen et al comprise residues in addition to Inventors’ SEQ ID NO:17, e.g., the terminal LE residues of Shen et al’s SEQ ID NO:1, these additional residues are not excluded by Inventors’ “comprising” and “represented by” terminology. 
10.	Claims 1, 2, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chazenbalk et al article (J. Biol. Chem., Vol. 272, pages 18959-18965).  The Chazenbalk et al article teaches fragments of thyrotropin receptor ectodomain, TSHR-289 and TSHR-309.  The  by the prior art.
11.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious fusion proteins comprising the structures and sequences recited in instant claims 5-8.  The prior art of record does not provide any motivation or any other type of suggestion for substituting the specific Fc regions recited in instant claims 5 and 6 for the human IgG2-Fc present in the fusion protein taught by the WO Patent Application 2018/158310, or for including the amino acid sequences recited in instant claim 7 in the fusion protein taught by the WO Patent Application ‘310 or in the thyrotropin receptor ectodomain fragments taught by the Chazenbalk et al article (J. Biol. Chem., Vol. 272, pages 18959-18965).

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 18, 2022